          Case 8:19-cv-02803-TDC Document 36 Filed 07/06/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND



DEVON JAMAL TOWNSEND,

    Plaintiff,

    V.



C.O. II AMY CONNELL,
CO II JOHN MOST,
LT. JAMES SMITH,
CO II BRADLEY RITCHIE,
C.O. LANE BUTERBAUGH,
C.O. II. JOSHUA HENRY,                                    Civil Action No.: TDC-19-2803
C.O. II DANIEL FRENZEL,
C.O. II JUSTIN BROOKS,
C.O. II HARRY CARR,
WILLIAM LOGSDON,
SGT.FLOYD BENSON,
SGT. SLATE,
HEARING OFFICER JAMIE FARRIS,

    Defendants.




                                             ORDER


         Upon consideration of Plaintiff Devon Jamal Townsend's Motion for Appointment of

Counsel, and good cause being found, it is hereby ORDERED that:

         1. The Motion for Appointment of Counsel, ECF No. 31,is GRANTED.

         2. The Clerk shall provide a copy of this Order to the Pro Bono Coordinator who shall

            identify a member ofthe bar ofthis Court to represent Townsend.

         3. After allowing appointed counsel 30 days to review the filings in this case, the Court

            shall enter a Scheduling Order authorizing the parties to initiate discovery.
        Case 8:19-cv-02803-TDC Document 36 Filed 07/06/21 Page 2 of 2



       4. The Clerk shall provide a copy ofthis order to Townsend and to counsel for Defendants.


   : July(^ 2021
Date
                                                          THEODORE D.
                                                          United States Dii
